DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
That the amendment to the claim languages filed on 6/13/22 has been fully considered and made of record. Claims 1-6, and 8-9 are now pending in that claims 7 and 10 have been cancelled and other method claim 9 is unelected and requested to be cancelled.   

Claim Objections
Claim 8 is objected to because of the following informalities: Claim 8 appears to be in improper format therefore, therefore it is suggested to rewrite claim 8 in standard independent claim format including all of the limitations of claim 1 instead of merely referring to claim 1. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	whether or not “a plurality steel plates” (claims 1, lines 3-4) as same as “steel plates” (claim 1, line 2) if they are then lines 3-4 of claim 1 should be: -- “the steel plates” to reflect that as in claim 1, line 2.  
	Further, in an alternative (i.e., “steel plates” in line 2 of claim 1, should be --“a plurality of steel plates”--, (as originally filed) and “a plurality of the steel plates “ in line 3-4 of claim 1 should be updated to:--the plurality of steel plates”--, for clarity of the claim languages).
	“(i);” (claim 1, line 3) should be deleted
	“(ii) extending” should be changed to:--“, said line shaped welding mark extending”--.
	“the core” (clam 1, about line 4) lacks proper antecedent basis for this.   This appears to refer to the thickness direction of the plurality of steel plates”.  Appropriate correction is requested.
	“and (iii) having “should be changed to:--“said line shaped welding mark including”--, for clarity of the claims. 
	“the welding mark” (claim 1, line 7) lacks proper antecedent bases, whether this directed to “ line shaped welding mark” as previously cited in claim 1, line 3 or not.  Please clarify.
	“the welding mark has, with the welding mark has, with respect to the depth direction, (i)”(claim 1, lines 12) should be changed to:--”the line shaped welding  mark with respect to the depth direction includes”--. 
	“and (ii) a fluctuating portion whose depth fluctuates periodically over the plurality of steel plates” (claim 1, lines 13-14) should be changed to:--“, and a fluctuating portion whose depth fluctuates periodically over the plurality of steel plates”--. For clarity of the claims.
	“the depth of the continuous portion” (claim 1, line 15) lack proper antecedent basis.
	“the end face” (claim 2, line 2); “the thickness of the steel plate” (claim 2, line 5) lack proper antecedent basis. 
	Claims 3-6, 8 are also rejected for the same rational as by virtue of their dependency upon base claim 1 above.

Response to Arguments
Applicant’s arguments with respect to pending rejected claims 1-6, and 8 have been considered but are moot because the new ground of 112 issues and claim objections (see above).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH N TRINH whose telephone number is (571)272-4569. The examiner can normally be reached M-TH ~6:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Dung Vo can be reached on 5712724690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH N TRINH/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        
mt